 

Case 1:19-cv-00451-CL Document7 Filed 04/22/19 Page 1 of 2

 

AFFIDAVIT OF SERVICE
UNITED STATES DISTRICT COURT
District of Oregon

Case Number: 1:19-CV-00451-CL
Plaintiff:
KLAMATH IRRIGATION DISTRICT Service Documents:

SUMMONS; FIRST AMENDED
vs. COMPLAINT FOR DECLARATORY AND

INJUNCTIVE RELIEF; CIVIL CASE
Defendant: ASSIGNMENT ORDER

UNITED STATES BUREAU OF
RECLAMATION, et al.

For:

NATHAN

RIETMANN & RIETMANN, LLP
1270 CHEMEKETA ST NE
SALEM, OR 97301

Received by BARRISTER SUPPORT SERVICE, INC. on the 17th day of April, 2019 at 9:10 am to be served
on UNITED STATES BUREAU OF RECLAMATION C/O: BILLY J. WILLIAMS, UNITED STATES
ATTORNEY, 1000 SW THIRD AVE, SUITE 600, PORTLAND, OR 97204.

|, Wayne Savage, Process Server, being duly sworn, depose and say that on the 17th day of April, 2019 at
12:33 pm, I:

Served the within named UNITED STATES BUREAU OF RECLAMATION C/O: BILLY J. WILLIAMS,
UNITED STATES ATTORNEY by serving a true copy of the SUMMONS; FIRST AMENDED
COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF; CIVIL CASE ASSIGNMENT ORDER
upon JAN SANDS, PARALEGAL SUPERVISOR a person authorized to accept service.

Description of Person Served: Age: 60, Sex: F, Race/Skin Color: CAUCASIAN, Height: 5'2", Weight: 150,
Hair: GREY, Glasses: Y

 

 

 
 

Case 1:19-cv-00451-CL Document7 Filed 04/22/19 Page 2 of 2

AFFIDAVIT OF SERVICE For 1:19-CV-00451-CL

| declare under penalty of perjury that | am a resident of the State of Oregon. | am a competent person 18
years of age or older and not a party to or attorney in this proceeding and am authorized to serve the
process described herein. | certify that the person, firm, or corporation served is the identical one named in
this action. | am not a party to nor an officer, director, or employee of, nor attorney for any party, corporate or
otherwise.

| hereby declare that the above statement is true to the best of my knowledge and belief, and that it is made
for use as evidence in court and is subject to penalty for perjury.

/\ Wayne Savage, Process Server
Date:_4-\t-14

 

BARRISTER SUPPORT SERVICE, INC.

 

NOTARY PUBLIC 11349 SW 60th Ave.
Portland, OR 97219-6754
of OREGON (503) 246-8934

Our Job Serial Number: TSB-2019002008

 

MICHELLE ELLE Bert ORD Popyright © 1992-2019 Database Services, Inc. - Process Server's Toolbox V8.0h
¥ NOTARYPUBLIC-OREGON
ea COMMISSIONNO.980194
MY COMMISSIDNEXPIRESNOVEMBER 07,2022

  

 

 

 

 
